UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 17-5020-JFW (DFM) Date: October 24, 2019

 

Title Veil V. Douglass v. Michael Lin et al.,

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

Proceedings: (INCHAMBERS) Order to Show Cause

 

 

 

On November 30, 2017, the Court directed service of process on Defendants Michael
Lin, Jaspal Dhaiwal, and John Doe Alsayyid in their individual capacity. See Dkt. 9. On
August 7, 2018, the United States Marshals Service (“USMS”) filed USM-285 Process
Receipt and Return forms regarding efforts to serve defendants Lin and Alsayyid. See Dkts.
22-23. The Deputy Marshal who signed the forms indicated that Lin is “[n]o longer
employed by FBOP” and that Alsayyid is “[n]o longer detailed to FBOP.” Dkts. 22-23. The
Deputy Marshal also noted that no one at USP Lompoc is authorized to accept service for
Lin or Alsayyid. See id.

On September 6, 2018, the Court authorized Plaintiff to submit two written
questions or interrogatories to the BOP to determine the last known addresses for service of
process of Lin and of Alsayyid. See Dkt. 27. Plaintiff did so on September 17, 2018. See
Dkt. 30. Nevertheless, over a year later, Lin and Alsayyid remain unserved.

Accordingly, within twenty-one (21) days of the date of this order, Plaintiff is
ORDERED to show good cause in writing why Lin and Alsayyid should not be
dismissed from this action. In so doing, Plaintiff may indicate whether the BOP ever
responded to his discovery requests.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
